COURT OF APPEALS
CATHERINE STONE                    FOURTH COURT OF APPEALS DISTRICT                    KEITH E. HOTTLE
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                      CLERK OF COURT
KAREN ANGELINI                          300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                   SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                    WWW.4THCOA.COURTS.STATE.TX.US                           TELEPHONE
REBECA C. MARTINEZ                                                                         (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                         FACSIMILE NO.
  JUSTICES                                                                                  (210) 335-2762


                                          January 15, 2014

          Javier G. Espinoza                             Christopher C. Peterson
          503 E. Ramsey suite 103                        101 West Hillside Road, Suite 1
          San Antonio, TX 78216                          Laredo, TX 78041
          * DELIVERED VIA E-MAIL *
                                                         Ina Marie Minjarez
          William David Farmer                           503 E. Ramsey, Suite 103
          411 Heimer Rd                                  San Antonio, TX 78216
          San Antonio, TX 78232-5106                     * DELIVERED VIA E-MAIL *
          * DELIVERED VIA E-MAIL *
                                                         Carlos R. Soltero
          Steven Sachs                                   600 Congress Ave., Ste 2100
          503 E Ramsey Ste 103                           Austin, TX 78701
          San Antonio, TX 78216
          * DELIVERED VIA E-MAIL *                       Robert Moran
                                                         101 West Hillside, Suite 1
          Chad Schreiber                                 Laredo, TX 78041
          411 Heimer Rd
          San Antonio, TX 78232
          * DELIVERED VIA E-MAIL *

          RE:    Court of Appeals Number: 04-14-00038-CV
                 Trial Court Case Number:    12-11-27955-MCVAJA
                 Style: In re Hallmark County Mutual Insurance Company


                  Enclosed please find the order which the Honorable Court of Appeals has
          issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.

                                                               Very truly yours,
                                                               KEITH E. HOTTLE, CLERK

                                                              _____________________________
                                                              Elizabeth Montoya
                                                              Deputy Clerk, Ext. 53857

   cc: Honorable David A. Berchelmann, Jr.
   Irene Rodriguez (DELIVERED VIA E-MAIL)
                               Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 15, 2014

                                          No. 04-14-00038-CV

              IN RE HALLMARK COUNTY MUTUAL INSURANCE COMPANY

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

        On January 15, 2014, relator Hallmark County Mutual Insurance Company filed a
petition for writ of mandamus and an emergency motion for temporary relief. The court has
considered the petition for writ of mandamus and is of the opinion that relator is not entitled to
the relief sought. Accordingly, the petition for writ of mandamus and the emergency motion for
temporary relief are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a
later date.

           It is so ORDERED on January 15, 2014.


                                                           _____________________________
                                                           Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15Th day of January, 2014.



                                                           ______________________________
                                                           Keith E. Hottle
                                                           Clerk of Court



1
  This proceeding arises out of Cause No. 12-11-27955-MCVAHA, styled Amado Abascal, III and Rodolfo Flores
Galvan and G&M Logistics Corp. pending in the 365th Judicial District Court, Maverick County, Texas, and Cause
No. 13-06-28584-MCV, styled Hallmark County Mutual Insurance Company v. G&M Logistics Corporation
pending in the 293rd Judicial District Court, Maverick County, Texas. The Honorable David Berchelmann, Jr.
signed the order consolidating the two causes which is the subject of this original proceeding.